Exhibit 10.1

THOMAS L. DINWOODIE

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Agreement amends and restates the employment agreement entered into as of
November 1, 2005 (the “Effective Date”) by and between PowerLight Corporation, a
California corporation (the “Company”) and Thomas L. Dinwoodie (“Executive”) to
reflect the proposed acquisition of the Company by SunPower Corporation, a
Delaware corporation (“SunPower”) and merger (the “Merger”) of the Company with
and into Pluto Acquisition LLC, a Delaware LLC (“PowerLight LLC”) pursuant to
the Agreement and Plan of Merger dated November 15, 2006 among the Company,
SunPower, PowerLight LLC and Thomas L. Dinwoodie as Shareholders’
Representative. This Agreement as amended and restated shall be effective as of
one business day following the date the Merger is consummated (the “Amendment
Date”), and if the Merger does not occur such amendments shall be without
effect. After the Amendment Date, all references to the Company shall be to
PowerLight LLC.

1. Duties and Scope of Employment.

(a) Positions and Duties. As of the Amendment Date, Executive will serve as
Chief Executive Officer of the Company, a subsidiary of SunPower. Executive will
render such business and professional services in the performance of his duties,
consistent with Executive’s position within the Company, as will reasonably be
assigned to him by the Chief Executive Officer of SunPower (the “Supervisor”).
The period of Executive’s employment under this Agreement is referred to herein
as the “Employment Term.”

(b) Obligations. During the Employment Term, Executive will devote Executive’s
full business efforts and time to the Company. Executive acknowledges that the
performance of his duties may require reasonable business travel. For the
duration of the Employment Term, Executive agrees not to actively engage in any
other employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the Supervisor (which approval will
not be unreasonably withheld); provided, however, that Executive may, without
the approval of the Supervisor, serve in any capacity with any civic,
educational, or charitable organization, provided such services do not interfere
with Executive’s obligations to the Company.

2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that, notwithstanding the term described in Section 3, this
employment relationship may be terminated at any time, upon written notice to
the other party, with or without good cause or for any or no cause, at the
option either of the Company or Executive. However, as described in this
Agreement, Executive may be entitled to severance benefits

 

1 of 10



--------------------------------------------------------------------------------

depending upon the circumstances of Executive’s termination of employment. Upon
the termination of Executive’s employment with the Company for any reason, in
addition to the severance compensation provided elsewhere in this Agreement,
Executive will be entitled to payment of all accrued but unpaid vacation,
expense reimbursements, and other benefits due to Executive through his
termination date under any Company-provided or paid plans, policies, and
arrangements. Executive agrees to resign from all positions that he holds with
the Company (other than his position, if any, as a member of the Board of
Directors of SunPower (the “Board”)) immediately following the termination of
his employment if the Supervisor so requests.

3. Term of Agreement. This Agreement will have an initial term of three years
commencing on the Effective Date. On the third anniversary of the Effective
Date, and on each three-year anniversary thereafter, this Agreement
automatically will renew for an additional three-year term unless the Company
provides Executive with notice of non-renewal at least 120 days prior to the
date of automatic renewal.

4. Compensation.

(a) Base Salary. Commencing as of the date when the Company implements its
Company-wide salary increases for 2007, the Company will pay Executive an
initial monthly salary of $20,278.17 as compensation for his services (the “Base
Salary”). The Base Salary will not be subject to further increase as a result of
SunPower’s separate implementation of its own company-wide salary increases for
2007. The Base Salary will be paid periodically in accordance with SunPower’s
normal payroll practices and be subject to the usual, required withholding.
Executive’s salary will be subject to review, and adjustments will be made based
upon SunPower’s standard practices.

(b) Annual Bonus. Executive shall be eligible to participate in SunPower’s Key
Employee Bonus Plan (“KEBP”). Executive’s target bonus will be determined from
time to time by the Supervisor in accordance with the KEBP (“Target Bonus”);
provided, however, that Executive’s initial Target Bonus shall be 50% of the
Base Salary. The actual bonus paid may be higher or lower than the Target Bonus
for over- or under-achievement of goals as determined by the Supervisor.
Executive’s annual bonus, if any, will be payable each quarter and/or year upon
completion of a performance review by the Supervisor.

(c) Equity Compensation. Executive may be entitled to participate in SunPower’s
equity incentive programs, as determined from time to time by the Board and/or
its compensation committee.

(d) Additional Compensation. The Company shall provide Executive with a vehicle
which shall be, at the Company’s discretion, either owned or leased by the
Company for Executive’s business and personal use.

5. Employee Benefits. During the Employment Term, Executive will be eligible to
participate in accordance with the terms of all SunPower employee benefit plans,
policies, and arrangements that are applicable to other senior executives of
SunPower, as such plans, policies, and arrangements may exist from time to time.

 

2 of 10



--------------------------------------------------------------------------------

6. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment, and other expenses incurred by Executive in the furtherance of
the performance of Executive’s duties hereunder, in accordance with SunPower’s
expense reimbursement and other policies as in effect from time to time.

7. Severance.

(a) Termination Without Cause or Resignation for Good Reason . If Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason, then, subject to Section 8, Executive will receive: (i) a lump-sum
payment equal to Executive’s monthly Base Salary in effect immediately prior to
the date of Executive’s employment termination (“Termination Date”) multiplied
by twenty-four (24), (ii) in the event the Termination Date following a
completed fiscal year for which Executive’s annual bonus relating to such prior
completed fiscal year has not been paid as of the Termination Date, a lump-sum
payment equal to the actual bonus that would have been paid for such completed
fiscal year (iii) a lump-sum payment equal to Executive’s Target Bonus in effect
immediately prior to the Termination Date divided by twelve (12) and multiplied
by the number of whole calendar months between the commencement of the then
current fiscal year and the Termination Date, and (iv) Company-paid coverage for
Executive and Executive’s eligible dependents under the Company’s Benefit Plans
for twenty-four (24) months, or, if earlier, until Executive is eligible for
similar benefits from another employer (provided Executive validly elects to
continue coverage under applicable law).

(b) Voluntary Termination without Good Reason; Termination for Cause. If
Executive’s employment with the Company terminates voluntarily by Executive
without Good Reason or is terminated for Cause by the Company, then (i) all
further vesting of Executive’s outstanding equity awards will terminate
immediately, (ii) all payments of compensation by the Company to Executive
hereunder will terminate immediately (except as to amounts already earned), and
(iii) Executive will be paid all expense reimbursements and other benefits due
to Executive through his termination date under any Company-provided or paid
plans, policies, and arrangements.

(c) Termination due to Death or Disability. If Executive’s employment terminates
by reason of death or disability, then (i) Executive will be entitled to the
payments described in Section 7(a)(ii) and (iii) above, (ii) all provisions
regarding forfeiture, restrictions on transfer, and the Company’s or SunPower’s
(as applicable) rights of repurchase, in each case otherwise applicable to
shares of restricted stock held by such Executive pursuant to the Equity
Restriction Agreement between Executive and the Company, dated of even date
herewith, shall lapse as of the effective date of such termination
(iii) Executive will be entitled to receive other benefits only in accordance
with the Company’s then applicable plans, policies, and arrangements, and
(iv) Executive’s outstanding equity awards will terminate if and to the extent
provided under the applicable award agreement(s). For purpose of this
Section 7(c) only, the term disability shall refer to Executive’s failure to
perform the essential functions of Executive’s position for a period of six
(6) months, with or without reasonable accommodation, due to a disability,
which, in the opinion of a qualified physician, is reasonably likely to be
continuous or permanent for the remainder of Executive’s life.

 

3 of 10



--------------------------------------------------------------------------------

(d) Sole Right to Severance. This Agreement is intended to represent Executive’s
sole entitlement to severance payments and benefits in connection with the
termination of his employment. To the extent Executive is entitled to receive
severance or similar payments and/or benefits under any other Company plan,
program, agreement, policy, practice, or the like, severance payments and
benefits due to Executive under this Agreement will be so reduced.

(e) Timing of Payments. If, as of the Termination Date, Executive is a
“specified employee” within the meaning of Treasury Regulation §1.409A, as
determined by SunPower’s legal counsel, the lump-sum payments specified in
Sections 7(a) and 7(b) (and the amounts still due under Section 9(b))shall be
paid on the first business day on or after the six-month anniversary of the
Termination Date, or, if earlier, on notification of Executive’s death.

8. Conditions to Receipt of Severance; No Duty to Mitigate.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 7 will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably acceptable to
the Company. Such agreement will provide (among other things) the provisions of
Section 8(c). No severance will be paid or provided until the separation
agreement and release agreement becomes effective.

(b) Nonsolicitation. In the event of a termination of Executive’s employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 7, Executive agrees that, during the one (1) year period following the
Termination Date, Executive, directly or indirectly, whether as employee, owner,
sole proprietor, partner, director, member, consultant, agent, founder,
co-venturer or otherwise, will (i) not solicit, induce, or influence any person
to modify his or her employment or consulting relationship with the Company or
SunPower (the “No-Inducement”), and (ii) not solicit business from any of the
Company’s or SunPower’s substantial customers and users (the “No-Solicit”). If
Executive breaches the No-Inducement or the No-Solicit, in addition to any other
rights or remedies available to the Company and SunPower, all continuing
payments and benefits to which Executive otherwise may be entitled pursuant to
Section 7 and/or Section 9(a) will cease immediately.

(c) Nondisparagement. In the event of a termination of Executive’s employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 7, Executive agrees to refrain from any disparagement, criticism,
defamation, slander of the Company or SunPower, its directors, its executive
officers, or its employees, or tortious interference with the contracts and
relationships of the Company or SunPower. The foregoing restrictions will not
apply to any statements that are made truthfully in response to a subpoena or
other compulsory legal process.

(d) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

 

4 of 10



--------------------------------------------------------------------------------

9. Acceleration of Vesting Upon Change of Control.

(a) If Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, and the termination is in Connection with a Change of
Control, then, subject to Section 8, (x) all of such Executive’s unvested
options granted from and after the date the Merger is consummated will become
fully vested and exercisable as of the date of such termination of employment
and remain exercisable for the time period otherwise applicable to such options
following such termination of employment pursuant to the applicable option plan
and option agreement and (y) all provisions regarding forfeiture, restrictions
on transfer, and the Company’s or SunPower’s (as applicable) rights of
repurchase, in each case otherwise applicable to shares of restricted stock held
by such Executive and granted from and after the date the Merger is consummated,
shall lapse as of the effective date of such termination of employment.

(b) Section 280G Limitation. If any payment or benefit Executive would receive
pursuant to Section 7 and/or Section 9(a), but determined without regard to any
additional payment required under this Section 9(b), (collectively, the
“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties payable with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then Executive’s benefits under this Agreement
shall be either: (1) delivered in full, or (2) delivered as to such lesser
extent which would result in no portion of such benefits being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Employee on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.

(c) The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is also
serving as accountant or auditor for the individual, entity or group which will
control the Company upon the occurrence of a Change of Control, the Company
shall appoint a nationally recognized accounting firm other than the accounting
firm engaged by the Company for general audit purposes to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.

(d) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within thirty (30) calendar days after the date on
which such accounting firm has been engaged to make such determinations or such
other time as requested by the Company or Executive. Any good faith
determinations of the accounting firm made hereunder shall be final, binding,
and conclusive upon the Company and Executive.

 

5 of 10



--------------------------------------------------------------------------------

10. Definitions.

(a) Benefit Plans. For purposes of this Agreement, “Benefit Plans” means plans,
policies, or arrangements that SunPower sponsors (or participates in) and that
immediately prior to Executive’s termination of employment provide Executive and
Executive’s eligible dependents with medical, dental, or vision benefits.
Benefit Plans do not include any other type of benefit (including, but not by
way of limitation, financial counseling, disability, life insurance, or
retirement benefits). A requirement that the Company provide Executive and
Executive’s eligible dependents with (or reimburse for) coverage under the
Benefit Plans will not be satisfied unless the coverage is no less favorable
than that provided to Executive and Executive’s eligible dependents immediately
prior to Executive’s termination of employment; provided, however, that the
Company may reduce coverage under the Benefit Plans if such reduction is
applicable to all other senior executives of SunPower and its subsidiaries.
Subject to the immediately preceding sentence, the Company may, at its option,
satisfy any requirement that the Company provide (or reimburse for) coverage
under any Benefit Plan by instead providing (or reimbursing for) coverage under
a separate plan or plans providing coverage that is no less favorable or by
paying Executive a lump-sum payment which is, on an after-tax basis, sufficient
to provide Executive and Executive’s eligible dependents with equivalent
coverage under a third party plan that is reasonably available to Executive and
Executive’s eligible dependents.

(b) Cause. For purposes of this Agreement, “Cause” means (i) acts or omissions
constituting gross negligence or willful misconduct on the part of Executive
with respect to Executive’s obligations or otherwise relating to the business of
Company, (ii) Executive’s (A) felony conviction of, or felony plea of nolo
contendere for, fraud, misappropriation or embezzlement, or a felony crime of
moral turpitude, or (B) conviction of fraud, misappropriation or embezzlement,
(iii) Executive’s violation or breach of any fiduciary duty, or (iv) Executive’s
violation or breach of any contractual duty to the Company which duty is
material to the performance of the Executive’s duties or results in material
damage to the Company or its business; provided that if any of the foregoing
events is capable of being cured, the Company will provide notice to Executive
describing the nature of such event and Executive will thereafter have thirty
(30) days to cure such event.

(c) Change of Control. For purposes of this Agreement, “Change of Control” means
(i) a sale of all or substantially all of the Company’s or SunPower’s assets,
(ii) any merger, consolidation, or other business combination transaction of the
Company or SunPower with or into another corporation, entity, or person, other
than a transaction in which the holders of at least a majority of the shares of
voting capital stock of the Company or SunPower outstanding immediately prior to
such transaction continue to hold (either by such shares remaining outstanding
or by their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company or SunPower (or the respective surviving entity)
outstanding immediately after such transaction, (iii) the direct or indirect
acquisition (including by way of a tender or exchange offer) by any person, or
persons acting as a group, of beneficial ownership or a right to acquire
beneficial ownership of shares representing a majority of the voting power of
the then outstanding shares of capital stock of the Company or SunPower, (iv) a
contested election of directors, as a result of which or in connection with
which the persons who were directors before such election or their nominees
cease to constitute a majority of the Board, or (v) a dissolution or

 

6 of 10



--------------------------------------------------------------------------------

liquidation of the Company or SunPower. Notwithstanding anything to the contrary
in the foregoing, any pro rata distribution (or retirement and pro rata
issuance) of shares of SunPower stock held by SunPower’s corporate parent,
Cypress Semiconductor, Inc. (“Cypress”) to the existing public shareholders of
Cypress (in proportion to their shareholdings of Cypress) shall not constitute a
Change of Control.

(d) Disability. For purposes of this Agreement, Disability shall have the same
defined meaning as in the Company’s long-term disability plan.

(e) Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following without Executive’s express prior written
consent: (i) a material reduction in Executive’s position or duties after the
Amendment Date, (ii) a material breach of this Agreement, which the Company has
not cured within thirty (30) days after receipt of written notice of such breach
from Executive, (iii) a reduction in Executive’s Base Salary and Target Bonus
excluding a reduction that is applied to substantially all of the Company’s and
SunPower’s other senior executives; provided, however, that for purposes of this
clause (iii) whether a reduction in Target Bonus has occurred shall be
determined without any regard to any actual bonus payments made to Executive,
(iv) a material reduction in the aggregate level of benefits made available to
Executive other than a reduction that also is applied to substantially all of
the Company’s and SunPower’s other senior executives, (v) a relocation of
Executive’s primary place of business for the performance of his duties to the
Company to a location that is more than thirty-five (35) miles from the
Company’s current business location in Berkeley, California or (vi) a change in
the Executive’s reporting responsibility from directly into SunPower’s Chief
Executive Officer to another position.

(f) In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change of Control” if Executive’s employment terminates during the period
beginning three (3) months prior to a Change of Control and ending eighteen
(18) months following a Change of Control.

11. Indemnification and Insurance. Executive will be covered under the Company’s
insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by the Company’s bylaws and
Articles of Incorporation, with such insurance coverage and indemnification to
be in accordance with the Company’s standard practices for senior executive
officers but on terms no less favorable than provided to any other Company
senior executive officer or director.

12. Confidential Information. Executive acknowledges that the Employee
Proprietary Information and Inventions Agreement between Executive and the
Company (the “Confidential Information Agreement”) will continue in effect.
During the Employment Term, Executive agrees to execute any updated versions of
the Company’s form of Confidential Information Agreement (any such updated
version also referred to as the “Confidential Information Agreement”) as may be
required of substantially all of the Company’s executive officers.

13. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for

 

7 of 10



--------------------------------------------------------------------------------

the Company under the terms of this Agreement for all purposes. For this
purpose, “successor” means any person, firm, corporation, or other business
entity which at any time, whether by purchase, merger, or otherwise, directly or
indirectly acquires all or substantially all of the assets or business of the
Company. None of the rights of Executive to receive any form of compensation
payable pursuant to this Agreement may be assigned or transferred except by will
or the laws of descent and distribution. Any other attempted assignment,
transfer, conveyance, or other disposition of Executive’s right to compensation
or other benefits will be null and void.

14. Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

If to the Company:

Attn: Chief Executive Officer

SunPower Corporation

3939 North First Street

San Jose, CA 95134

If to Executive, at the last known residential address on file with the Company.

15. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.

16. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in Alameda County before the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes, supplemented by the California Code of Civil Procedure. The
Parties agree that the prevailing party in any arbitration shall be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Executive’s obligations
under this Agreement and the Confidentiality Information Agreement.

17. Integration and Existing Agreement. All of the Company’s and Executive’s
respective rights and obligations under the original Agreement dated as of the
Effective Date shall continue in effect and survive the amendments made herein
with respect to all periods and events occurring through the date the Merger is
consummated. This Agreement as amended and restated, together with the
Confidential Information Agreement and Executive’s equity

 

8 of 10



--------------------------------------------------------------------------------

award agreements, represents the entire agreement and understanding between the
parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral, except as provided for in
the preceding sentence. In the event of any conflict between this Agreement and
the Confidential Information Agreement or Executive’s equity award agreements,
this Agreement shall prevail. No waiver, alteration, or modification of any of
the provisions of this Agreement will be binding unless in writing that
specifically references this Section and is signed by duly authorized
representatives of the parties hereto. Notwithstanding the preceding sentence,
both the Company and Executive agree to amend this Agreement with respect to the
timing of payments if the Board determines that an amendment is necessary to
prevent the imposition of additional tax liability under Section 409A of the
Internal Revenue Code of 1986, as amended.

18. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

19. Survival. The Confidential Information Agreement, and the Company’s and
Executive’s responsibilities under Sections 6, 7, 8, 9, 10, 11, 14, 15, 16, 17,
19 and 22 will survive the termination of this Agreement.

20. Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

21. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

22. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

23. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

24. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

*    *     *     *     *

 

9 of 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of November 15, 2006.

 

COMPANY:    EXECUTIVE: PowerLight LLC    By:   SunPower Corporation, its sole
member    By:  

/s/ Emmanuel T. Hernandez

  

/s/ Thomas L. Dinwoodie

Name:   Emmanuel T. Hernandez    Thomas L. Dinwoodie Its:   Chief Financial
Officer   